Citation Nr: 1000156	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-23 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from September 
1950 to September 1952, and August 1954 to April 1955.  The 
Veteran died in June 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which reopened and denied the 
appellant's claim for service connection for cause of death 
and denied a claim for dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a September 2005 rating decision, the RO denied the 
appellant's claim for service connection for the Veteran's 
cause of death, finding that the death was not related to 
service; the appellant did not perfect the appeal.

3.  The new evidence associated with the claims file since 
the September 2005 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact of relationship of death to 
service or service-connected disabilities that is necessary 
to substantiate the claim for service connection for the 
Veteran's cause of death, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the Veteran's death.

4.  A total service-connected disability rating was not in 
effect for 10 years at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The September 2005 RO rating decision that denied the 
appellant's claim for service connection for the Veteran's 
cause of death became final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's September 2005 denial 
is not new and material, the criteria for reopening service 
connection for the Veteran's cause of death are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2009).

In this case, the appellant's petition to reopen service 
connection for the cause of the Veteran's death and the claim 
for DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) 
was received in October 2004.  Thereafter, she was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in January 2007.  This letter notified the appellant of 
VA's responsibilities in obtaining information to assist her 
in completing her claims, identified the appellant's duties 
in obtaining information and evidence to substantiate her 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued for this 
matter in September 2009.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error because there 
will be no assignment of rating or effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the January 2007 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for the Veteran's cause of 
death that were found insufficient in the previous denial, 
namely, that the Veteran's death was not related to service.  
The Board finds the notice requirements pertinent to the 
application to reopen a claim for service connection for 
cause of death on appeal addressed in this decision have been 
met.

For the claim for DIC benefits pursuant to 38 U.S.C.A. § 
1318, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).



Claim to Reopen for Cause of Death

Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis
 
In July 2005, the appellant filed a claim for service 
connection for the Veteran's cause of death.  In a September 
2005 rating decision, the RO denied the appellant's claim for 
service connection for the Veteran's cause of death, finding 
that the Veteran's death was not related to service.  The RO 
determined that evidence received in connection with this 
claim failed to show that the Veteran's left upper lobe mass, 
chronic obstructive pulmonary disease (COPD), progressive 
functional decline, and right conjunctivitis were related to 
his active service.  Evidence of record included statements 
from the Veteran's spouse, service treatment records, VA 
progress notes dated May 2005 to June 2005, and the death 
certificate.

The appellant was notified of the September 2005 rating 
decision denial on the issue of service connection for the 
cause of the Veteran's death.  She filed a notice of 
disagreement in October 2005.  A statement of the case (SOC) 
was issued in May 2006.  The appellant did not thereafter 
submit a substantive appeal to the issue of service 
connection for the cause of the Veteran's death.  

In a July 2006 statement, the appellant wrote that she wanted 
reconsideration of DIC benefits before she submitted a formal 
appeal on a VA Form 9.  This writing reflects the appellant's 
understanding of the need to submit a substantive appeal, and 
also reflects that at the time of the July 2006 statement she 
was not submitting a substantive appeal with regard to all 
DIC benefits. As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The July 2006 statement of the appellant is sufficient to 
perfect an appeal on the issue of entitlement to DIC 
38 U.S.C.A. § 1318 benefits because the statement goes on to 
specifically identify the 38 U.S.C.A. § 1318 benefit, express 
disagreement with the reduction of 100 percent rating, and 
indicated a desire for this benefit to be granted.   

The appellant attempted to reopen her claim for entitlement 
to service connection for the Veteran's cause of death in 
July 2006.  This appeal arises from the RO's April 2007 
determination that the appellant's July 2006 claim included a 
claim to reopen service connection for the cause of the 
Veteran's death; that the additional evidence still did not 
show that the Veteran's death was related to service; and 
that the evidence continued to show that that the Veteran's 
death was due to or related to service; and that the 
appellant's claim for service connection for the cause of 
death "remains denied."  Regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been received.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim for 
service connection for the cause of the Veteran's death was 
the September 2005 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 2005 
denial (of service connection for the cause of the Veteran's 
death) includes statements from the appellant and the 
Veteran's step-daughter, a December 2006 VA physician 
statement, a December 1991 vehicle accident report, and the 
Veteran's civil service employment records.

In the December 2006 statement, the VA physician noted that 
the physicians taking care of the Veteran listed his demise 
due to left upper lobe mass of undetermined type and COPD 
with a probable pneumonia, as mentioned in the hospital 
notes.  The physician opined that the Veteran's head injury 
certainly contributed to his decline; however, he could not 
state that the decline contributed to his ultimate demise 
without resorting to unfounded speculation.  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The additionally received evidence is new in the sense that 
it was not previously before agency decision makers.  
However, such evidence is not material for purposes of 
reopening the claim for service connection for the Veteran's 
cause of death because this evidence does not include 
competent evidence linking the cause of the Veteran's death 
to his active service or to the service-connected 
disabilities.  Consequently, this evidence does not raise a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the Veteran's cause of 
death.

Statements from the appellant reflect her assertions that the 
Veteran's cause of death was as a result of the Veteran's 
service-connected residuals from a head injury.  The Board 
notes that the appellant's assertions are, essentially, 
cumulative of such other assertions as were previously of 
record to the effect that the Veteran's cause of death was 
related to the (service-connected) head injury.  The Board 
emphasizes that, as the appellant is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, she is not competent, on the 
basis of assertions, alone, to provide probative evidence on 
medical matters-such as the etiology of a specific 
disability or of the Veteran's cause of death.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must concludes that new 
and material evidence to reopen service connection for the 
cause of the Veteran's death has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
September 2005 denial of the claim for entitlement to service 
connection for the Veteran's cause of death remains final.  
As the appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

	Claim for DIC under the provisions of 38 U.S.C.A. § 1318 

Laws and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318. 
 
In order for DIC benefits to be awarded to the appellant 
under the provisions of 
38 U.S.C.A. § 1318, it must be established that the Veteran 
received or was entitled to receive compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008). 

Factual Background and Analysis

In this case, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318 was received by VA in July 2006.  VA records 
show that at the time of the Veteran's death he was service 
connected for cognitive disorder due to head injury with 
subdural hematoma rated 100 percent (granted under 
38 U.S.C.A. § 1151), duodenal ulcer rated 10 percent, skull 
defect resulting from evacuation of subdural hematoma rated 
10 percent, and appendectomy scar rated noncompensable (0 
percent).  The Veteran was originally granted service 
connection for a head injury in July 1991, and given a 
temporary total evaluation from July 18, 1991 to October 1, 
1991.  He was then assigned a 10 percent rating from October 
1, 1991, 50 percent from January 17, 2002, and a total (100 
percent) rating from April 23, 2004.  Records show the 
Veteran died in June 2005.  

In light of the foregoing, the appellant is not entitled to 
DIC under 38 U.S.C.A. 
§ 1318 because the Veteran was not service-connected for a 
disability rated as 100 percent disabling for at least 10 
years prior to his death in June 2005.  As such, at the time 
of his death he was, by definition, not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death, 
as required for DIC benefits under 38 U.S.C.A. § 1318.  Cf. 
38 C.F.R. § 3.22. 

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war.  Because the Veteran was discharged from 
active duty in April 1955, the 5-year rule of 38 U.S.C.A. § 
1318 has not been satisfied.  
In addition, there is no allegation of clear and unmistakable 
error (CUE) in relation to any rating decision promulgated 
during the Veteran's lifetime as to his service-connected 
disabilities.  In this case, the appellant has in various 
writings since her DIC claim expressed general disagreement 
with the RO's April 1992 rating decision to assign a 10 
percent disability rating for the Veteran's service-connected 
residuals of head injury, beginning on October 1, 1991, and 
following the 100 percent temporary total rating (paragraph 
30 for convalescence).  She has not alleged any specific 
error of law or fact with the April 1992 RO rating decision, 
nor has she alleged how, but for any error, the outcome would 
have manifestly been different (100 percent rating would have 
been maintained).  The United States Court of Appeals for 
Veterans Claims (Court) has held that there must be a 
specific allegation of either factual error (that the correct 
facts, as they were known at the time, were not before the 
adjudicator) or legal error (statutory or regulatory 
provisions extant at the time were incorrectly applied) by 
the VA adjudicator.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (en banc).  In addition, the error alleged must be one 
which would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
 
Thus, the basic threshold criteria for establishing 
entitlement to benefits under       38 U.S.C.A. § 1318 have 
not been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000 are not 
subject to hypothetical entitlement analysis).  Although the 
Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis 


v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is denying 
this claim due to the application of the law.  The Board is 
without authority to grant this claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).

ORDER

New and material evidence not having been received, the 
appeal to reopen service connection for the cause of the 
Veteran's death is denied. 

DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


